Case 2:18-bk-20151-ER              Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42                         Desc
                                     Main Document Page 1 of 13




                                                                                FILED & ENTERED

                                                                                       SEP 03 2020

                                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                  Central District of California
                                                                                  BY gonzalez DEPUTY CLERK

                           UNITED STATES BANKRUPTCY COURT
      CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION

 In re: Verity Health System of California, Inc., et
                                                        Lead Case No.:          2:18-bk-20151-ER
 al.,
                                                        Chapter:                11
                  Debtors and Debtors in Possession.
 ☒Affects All Debtors
                                                        Jointly Administered With:
                                                         Case No. 2:18-bk-20162-ER;
 ☐ Affects Verity Health System of California, Inc.      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital                             Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital                Case No. 2:18-bk-20165-ER;
 ☐ Affects St. Francis Medical Center                    Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Vincent Medical Center                    Case No. 2:18-bk-20168-ER;
 ☐ Affects Seton Medical Center                          Case No. 2:18-bk-20169-ER;
 ☐ Affects O’Connor Hospital Foundation                  Case No. 2:18-bk-20171-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation     Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Francis Medical Center of Lynwood         Case No. 2:18-bk-20173-ER;
   Medical Foundation                                    Case No. 2:18-bk-20175-ER;
 ☐ Affects St. Vincent Foundation                        Case No. 2:18-bk-20176-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.             Case No. 2:18-bk-20178-ER;
 ☐ Affects Seton Medical Center Foundation               Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Business Services                      Case No. 2:18-bk-20180-ER;
 ☐ Affects Verity Medical Foundation                     Case No. 2:18-bk-20181-ER;
 ☐ Affects Verity Holdings, LLC
 ☐ Affects De Paul Ventures, LLC                        Chapter 11 Cases.
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    MEMORANDUM OF DECISION SUSTAINING IN
                                                        PART AND OVERRULING IN PART STRATEGIC
                   Debtors and Debtors in Possession.   GLOBAL MANAGEMENT, INC.’S OBJECTION TO
                                                        THE FORM OF THE ORDER CONFIRMING THE
                                                        MODIFIED SECOND AMENDED PLAN


                                                        [RELATES TO DOC. NO. 5566]




                                                        [No hearing required pursuant to Federal Rule of Civil
                                                        Procedure 78(b) and Local Bankruptcy Rule 9013-1(j)(3)]
Case 2:18-bk-20151-ER        Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42                 Desc
                               Main Document Page 2 of 13



    On August 12, 2020, the Court conducted a hearing on the Debtors’ motion to confirm the
Modified Second Amended Joint Chapter 11 Plan (Dated July 2, 2020) of the Debtors, the
Committee, and the Prepetition Secured Creditors [Doc. No. 5468, Ex. A] (the “Plan,” and the
hearing on confirmation of the Plan, the “Confirmation Hearing”). On August 12, 2020, the
Court issued a ruling setting forth the reasons why the Plan would be confirmed [Doc. No. 5475]
(the “Ruling”). On August 14, 2020, the Court entered an order confirming the Plan. See Doc.
No. 5504 (the “Confirmation Order”).
    On August 14, 2020, Strategic Global Management, Inc. (“SGM”) filed an objection to the
form of the Confirmation Order, in which SGM requested the modification of certain provisions
in the Confirmation Order and the inclusion of additional language in the Confirmation Order.
See Doc. No. 5506 (the “SGM Objection”). On August 16, 2020, the Debtors filed a response to
the SGM Objection, in which the Debtors argued that no changes to the Confirmation Order
were warranted. On August 20, 2020, SGM filed a Notice of Appeal of the Confirmation Order.
See Doc. No. 5552 (the “Notice of Appeal”).
    On August 25, 2020, the Court issued an Order on Strategic Global Management, Inc.’s
Objection to the Form of the Order Confirming the Modified Second Amended Plan [Doc. No.
5566] (the “Order”), attached hereto as Exhibit A and incorporated in full by reference. The
Order set forth the Court’s preliminary findings (the “Preliminary Findings”) on the SGM
Objection and provided the parties an opportunity to respond thereto. Having reviewed the
responses to the Preliminary Findings filed by the Debtors [Doc. No. 6016] and SGM [Doc. No.
6031], the Court adopts the Preliminary Findings, subject to the modifications set forth herein.

A. The Court Has Jurisdiction to Rule Upon the SGM Objection Notwithstanding the
Notice of Appeal
    The Court must first determine whether the Notice of Appeal has divested the Court of
jurisdiction to rule upon the SGM Objection. Generally, the “filing of a notice of appeal …
divests the … court of its control over those aspects of the case involved in the appeal.” Griggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982).
However, under Bankruptcy Rule 8002(b),1 the filing of certain post-judgment motions tolls the
effectiveness of a notice of appeal. Bankruptcy Rule 8002(b)(1)(A) authorizes a party to file a
motion “to amend or make additional findings under Rule 7052, whether or not granting the
motion would alter the judgment.” If a party files a notice of appeal while a Rule 7052 motion
remains pending, the notice of appeal does not take effect until after an order disposing of the
Rule 7052 motion has been entered. Bankruptcy Rule 8002(b)(2).
    The SGM Objection constitutes a Rule 7052 motion to amend or make additional findings
within the meaning of Bankruptcy Rule 8002(b)(1)(A). The Confirmation Order contains
findings of fact and conclusions of law made pursuant to Bankruptcy Rule 7052. See
Confirmation Order at n.3 (“The findings of fact and conclusions of law set forth herein shall
constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made


1
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
Case 2:18-bk-20151-ER        Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42                Desc
                               Main Document Page 3 of 13



applicable to this proceeding by Bankruptcy Rule 9014.”). Through the SGM Objection, SGM
seeks modification of the conclusions of law that are set forth in the Confirmation Order at ¶ 17.2
Specifically, SGM seeks (a) changes to the language in ¶ 17 of the Confirmation Order and (b)
the inclusion of additional language in ¶ 17.
    Because the SGM Objection is a Rule 7052 motion to amend the Confirmation Order, the
Notice of Appeal will not take effect until the Court rules upon the SGM Objection. Therefore,
the Court finds that it has jurisdiction to rule upon the SGM Objection. See In re Adelphia
Commc’ns Corp., 327 B.R. 175, 178 (Bankr. S.D.N.Y. 2005) (holding that under Bankruptcy
Rule 8002(b), the court had jurisdiction to decide a Rule 7052 motion notwithstanding the filing
of a notice of appeal).
    SGM disagrees with the Court’s treatment of the SGM Objection as a Rule 7052 motion to
amend or make additional findings. SGM states that its objection

       did not request that the Court amend its findings, only that the Confirmation Order be
       amended to conform to the findings contained in the [Ruling], which was incorporated in
       the Confirmation Order. The [SGM Objection], while not addressing the accuracy of the
       findings contained in the Ruling, pointed out that certain aspects of the Confirmation
       Order relating to SGM did not conform to the Ruling.

Doc. No. 6031 at 3.3
     SGM’s opposition to treatment of the SGM Objection as a Rule 7052 motion cannot be
squared with the fact that the SGM Objection seeks modifications to the conclusions of law set
forth in ¶ 17 of the Confirmation Order. In addition, even after filing the Notice of Appeal, SGM
has continued to pursue its attempts to obtain modification of the Confirmation Order.4 The
Court lacks jurisdiction to rule upon the SGM Objection unless it is treated as a Rule 7052
motion. Therefore, SGM’s opposition to treatment of the SGM Objection as a Rule 7052 motion
is inconsistent with its continued attempts to obtain modification of the Confirmation Order. For
these reasons, SGM’s opposition to treatment of the SGM Objection as a Rule 7052 motion is
overruled.




2
  The Confirmation Order is divided into two sections. Section I is captioned “Findings of Fact
and Conclusions of Law.” Section II is captioned “Order.” The decretal language set forth in
Section II is based upon the findings of fact and conclusions of law set forth in Section I. See
Confirmation Order at p. 17 (“Based on the foregoing findings of fact and conclusions of law, it
is therefore hereby ordered, adjudged, and decreed as follows ….”). Although the decretal
language to which SGM objects is contained in Section II, that language is appropriately
construed as a conclusion of law, since it is predicated upon the conclusions of law set forth in
Section I.
3
  Page citations are to the docket pagination which appears at the top of each page, not to the
document’s internal pagination.
4
  SGM filed its response to the Court’s Preliminary Findings subsequent to the filing of the
Notice of Appeal. In that response, SGM presented arguments as to why the additional language
proposed by the Court in the Preliminary Findings should be further amended.
Case 2:18-bk-20151-ER        Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42                  Desc
                               Main Document Page 4 of 13



B. The Court Will Rule Upon the SGM Objection By Way of a Separate Order, as
Opposed to Entering an Amended Confirmation Order and Requiring the Debtors to File
an Amended Plan
    The Debtors request that the Court rule upon the SGM Objection by way of a separate order,
as opposed to entering an amended Confirmation Order and requiring the filing of an amended
Plan. SGM opposes the request, asserting that it will create more ambiguity and potentially the
need for two appeals.
    The Court finds it appropriate to dispose of the SGM Objection by way of a separate order.
First, the Plan and Confirmation Order contemplate modifications to both documents by entry of
a separate order if the modifications are not material within the context of the Plan. See
Confirmation Order at ¶ 21; Plan at § 15.7. The issues raised by the SGM Objection are material
within the context of the litigation between the Debtors and SGM currently pending before the
U.S. District Court for the Central District of California (the “District Court”), Case No. 2:19-cv-
00613-DSF (the “SGM Action”), but are not material within the context of the Plan, which
provides for the distribution of hundreds of millions of dollars to thousands of creditors.
    Second, requiring entry of an amended Confirmation Order and the filing of an Amended
Plan would impose significant costs upon the Debtors without any corresponding benefit to
creditors and the estates. As required by the Confirmation Order, the Debtors have served a
Notice of Confirmation of Modified Amended Joint Plan of Liquidation (Dated July 2, 2020) of
the Debtors, the Prepetition Secured Creditors, and the Committee [Doc. No. 5507] (the
“Confirmation Notice”) upon more than 40,000 creditors. The Confirmation Notice refers
creditors to the Plan and Confirmation Order. See Confirmation Notice at ¶ 1. Resolving the
SGM Objection by way of an amended Plan and amended Confirmation Order would require the
Debtors to re-serve the Confirmation Notice. That would be a pointless exercise, given that the
amendments addressed herein are not material to the Plan.
    Third, requiring entry of an amended Confirmation Order and the filing of an Amended Plan
would disrupt implementation of the Plan. The Plan keys various dates to the date of entry of the
Confirmation Order. See Plan at § 7.13 (requiring the Liquidating Trustee to provide certain
notices if requested prior to entry of the Confirmation Order); id. at § 12.2 (making entry of the
Confirmation Order a condition precedent to the Plan’s Effective Date).
    Fourth, requiring entry of an amended Confirmation Order could generate disputes regarding
the finality of the Confirmation Order. Finality of the Confirmation Order is a critical component
of the Plan Settlement upon which the entirety of the Plan is predicated. Avoiding any disputes
which could disrupt the effectuation of the Plan Settlement is therefore of paramount importance.
Entry of the order disposing of the SGM Objection does not materially alter the findings of fact
and conclusions of law set forth in the Confirmation Order. Where, as here, an amended order is
entered that does not materially alter the findings and conclusions in the original order, the
deadline to appeal is measured from the date of entry of the original order.5 See, e.g., In re Sousa,
795 F.2d 855, 857 (9th Cir. 1986) (measuring the deadline to appeal from the date of entry of the
original order, rather than the amended order, because there was “no material discrepancy
between the original findings and conclusions and the amended findings and conclusions”).


5
  Of course, the ultimate arbiter of the timeliness of any appeal of the Confirmation Order is the
Court hearing the appeal (either the District Court or the Bankruptcy Appellate Panel). However,
it is not the Court’s intent that entry of the order disposing of the SGM Objection toll the August
28, 2020 deadline to appeal the Confirmation Order.
Case 2:18-bk-20151-ER        Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42                Desc
                               Main Document Page 5 of 13



C. The Court Adopts ¶ B of the Preliminary Findings
    Neither the Debtors or SGM oppose ¶ B of the Preliminary Findings, in which the Court
provided notice of its intent to require use of the term “Deposit” in lieu of “Nonrefundable
Deposit” in the Plan and Confirmation Order. Therefore, for the reasons set forth in ¶ B of the
Preliminary Findings, the Plan and Confirmation Order shall be deemed amended to replace the
term “Nonrefundable Deposit” with the term “Deposit.”

D. The Court Adopts ¶¶ C–D of the Preliminary Findings, Except that the Additional
Language Proposed by the Court Shall Be Modified to Reflect the Role of the Liquidating
Trustee in the SGM Action
    The Debtors do not oppose ¶¶ C–D of the Preliminary Findings, which contains proposed
language stating that certain injunctive provisions in the Plan shall not prejudice SGM’s ability
to pursue its claims, defenses, and counterclaims in the SGM Action.
    SGM notes that the Plan provides for the assignment of the Debtors’ claims in the SGM
Action to the Liquidating Trustee, and on that basis requests that the proposed language be
amended to reflect the Liquidating Trustee’s role in the SGM Action. The Court finds the
clarification requested by SGM to be appropriate. Subject to this clarification, the Court adopts
¶¶ C–D of the Preliminary Findings.

E. Conclusion
   The Court will prepare and enter an order consistent with this Memorandum of Decision.
                                              ###




     Date: September 3, 2020
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                          Main Document Page 6 of 13



                               Exhibit A—Order
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                          Main Document Page 7 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                          Main Document Page 8 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                          Main Document Page 9 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                         Main Document Page 10 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                         Main Document Page 11 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                         Main Document Page 12 of 13
Case 2:18-bk-20151-ER   Doc 6035 Filed 09/03/20 Entered 09/03/20 13:53:42   Desc
                         Main Document Page 13 of 13
